It is stated in the agreed facts that under the laws of Massachusetts the parties may contract for any rate of interest on *Page 382 
loans of three hundred dollars or over. Therefore the contracts under consideration were not in violation of any usury laws of Massachusetts, and if the contracts between these parties were Massachusetts contracts, the plaintiff cannot recover penalties under the usury laws of this state.
There can be no doubt that the agreements between Ponzi, doing business as the Securities Exchange Company, and the defendants, Couture Brothers, were Massachusetts contracts. The defendant, Eugene Couture, called at the company's office in Boston and paid to it one thousand dollars and received therefor an agreement like the one given Mary C. Ferguson, a copy of which appears in the agreed facts, in the form of a promissory note. In forty-five days thereafter, the defendants, after receiving notice, sent the agreement to the Boston office of the company, and received a check payable at the Merchants National Bank in Manchester for fifteen hundred dollars which was paid after they deposited it in said bank. Later the defendants made a further payment to this company of five hundred dollars, in the same way and with the same result as the first one. The contracts were made, delivered and to be performed in Massachusetts, and must be governed by the laws of that state. The fact that the payment of the money was to be made at the company's office or at any bank cannot affect the status of the agreement as a Massachusetts contract. If it is conceded that the payments by the terms of the agreement were payable anywhere, that does not aid the plaintiff.
"To bring a contract within the general rule of the lex loci, it is not necessary that it should be payable exclusively in the place of its origin. If payable everywhere, then it is governed by the law of the place where it is made, for the plain reason that it cannot be said to have the law of any other place in contemplation to govern its validity, its obligation, or its interpretation."  Bank of Orange County v. Colby, 12 N.H. 520, 523; Stevens v. Norris, 30 N.H. 466, 470; Whitney v. Whiting, 35 N.H. 457, 462.
The facts in relation to the transaction between the Securities Exchange Company and the defendant, Mary C. Ferguson, are the same as in the Couture case except that an agent of the company called upon the defendant in Manchester, and she gave to him one thousand dollars, and received from him a temporary receipt. A few days later the defendant received by mail from Boston the agreement, a copy of which appears in the statement of facts. The authority of the agent, as stated in the agreed facts, was limited to the *Page 383 
soliciting, receiving and transmitting of funds. He had no authority to make any contract with the defendant, and did not attempt to do so. He simply gave her a temporary receipt which informed her that a regular receipt would be sent to her signed by the authorized officials of the company after the funds had been transmitted to it. The authorized officials were to accept the funds and issue the contract in Boston. The contract, which was a promissory note, was dated and made in Massachusetts, and was payable at the office of the company or at any bank. Such a transaction is a Massachusetts contract and governed by Massachusetts laws. Bank of Orange County v. Colby; Stevens v. Norris; Whitney v. Whiting, all above cited.
"If a note is made payable at a particular place, the law of the place where it is thus made payable will govern its construction; but a note made and dated in a particular place will be deemed to be a note of that place and governed by the law of that country, whether it is expressly made payable there or is payable generally, without naming any particular place." Orcutt v. Hough, 54 N.H. 472.
In Shoe  Leather Nat. Bank v. Wood, 142 Mass. 563, it was held that a note made, signed and by its terms payable in Kentucky, although sent by mail to the payees in Massachusetts, is a Kentucky contract, and is to be governed by the laws of that commonwealth.
The plaintiff's writs contain a count in assumpsit for money had and received, but he does not present in his brief any reason, argument or authorities in support thereof, and it is therefore assumed and understood that he waives that count.
Judgments for the defendants.
All concurred. *Page 384